 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunshineFoodMarkets,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,Local521. Case 17-CA-3585May 29, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn March 6, 1969, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practiceconduct alleged in the complaint and recommendeddismissalof those allegations.Thereafter,theGeneral Counsel filed exceptions to the Decision andasupportingbrief,andRespondent filedananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusion,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Sunshine FoodMarkets, Inc., South Sioux City, Nebraska, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E.MULLIN,TrialExaminer:This case washeard in South SiouxCity,Nebraska,on October 1, 1968,pursuant to charges duly filed and served' and a complaint'In the absence of exceptions we adoptpro formathe Trial Examiner'sfinding that Respondent's unilateral change of the hours of two employeesviolated Sec.8(a)(3)that, initially, was issued on July 31, 1968. The complaint,as amended on September 4, 1968, presents questions astowhether the Respondent violated Section 8(a)(1), (3)and (5) of the National Labor Relations Act, as amended.In its answer and amended answer, duly filed, theRespondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that ithad committed any unfair labor practices.All parties appeared at the hearing and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe hearing and to file briefs. Oral argument was waived.On November 7, 1968, briefs were submitted by theGeneral Counsel and the Respondent.'Upon the entire record in the case, including the briefsof counsel, and from his observation of the demeanor ofthe witnesses, the Trial Examiner makes the following:FINDINGSOF FACT'1.THE BUSINESS OF THE RESPONDENTThe Respondent, a South Dakota corporation, with itscentraloffices located in Sioux Falls, in that State,operatesa chainof retail grocery stores in the States ofSouth Dakota, Iowa, and Nebraska. In the course andconduct of its operations, the Respondenthas an annualgross volumeof businessin excessof $500,000. It likewisehas annualpurchasesinexcessof $50,000 which crossstate linesdirectly in transit to the Respondent. Upon theforegoingfacts the Respondent concedes, and the TrialExaminer finds, that Sunshine Foods Markets, Inc., isengaged incommerce within the meaning of Section 2(6)and (7) of the Act.'II.THE LABOR ORGANIZATIONINVOLVEDThe Respondent concedes,and the Trial Examinerfinds,thatAmalgamatedMeat Cutters and ButcherWorkmen of North America,AFL-CIO (herein calledUnion or Amalgamated), is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of EventsThe Respondent's chain of retail markets is divided intotwo divisions, one known as the Sioux Falls Division andthe other as the Sioux City Division. The latter has sixstores, one of which is located in Yankton, South Dakota,and the other five of which are located in the metropolitanarea of Sioux City, Iowa. Store 8, in South Sioux City,Nebraska, is one of the latter five stores and is the onlyone involved in the labor dispute with which this case is'The charge was filed on June 12, 1968.'During the hearing, Counsel for the Respondent moved thatthe TrialExaminer view the premises of the supermarket that was the scene of thelabor dispute here involved.This motionwas granted and immediatelyafter the close of the hearing the viewing was accomplishedby the TrialExaminer,who, in so doing, was accompaniedby counsel for all theparties.'Inan appendixto its brieftheGeneralCounselmoved that thetranscript be corrected in three minorparticulars. The Respondent havingfiled no opposition thereto,and the TrialExaminer having duly consideredthemotion,saidmotion is grantedand the transcriptcorrected inaccordance therewith.176 NLRB No. 36 SUNSHINE FOOD MARKETSconcerned.The total number of employees in theRespondent's entire chain is between 450 and 500.On February 6, 1968, subsequent to a hearing on thematters raised in a representation petitionfiledby theUnion, the Regional Director issued a decision wherein hedirected an election in a unit, which he found appropriate,of all meat department employees at Store 8, excludingoffice clericals, the cleanup man, professional employees,guards and supervisors as defined in the Act.SunshineFood Markets, Inc.,Case 17-RC-5606.'At the time of the election, held on March 1,' therewere seven employees in the aforesaid unit. Of thisnumber, four cast ballots for the Union and three votedagainst it. There were no challenged ballots. On March11, no objections having been filed to the tally of ballotsor to the conduct of the election, the Regional Directorcertified the Unionas the representativeof the employeesin the appropriate unit.Thereafter, onApril 3 and 18, the parties met forcollectivebargainingnegotiations.WhethertheRespondent arranged for a third meeting which wassubsequently cancelled at the Union's request is an issuein this case. In any event, no further meetings were held.On June 13, a strike began at the meat department ofStore 8. Two witnesses at the hearing, John Graybill andHelen Plantz, testified that they were still on strike.Whether others in the unit ever joined them in the strikedoes not appear in the record.The General Counsel contends that during the periodprior to the election and immediately thereafter theRespondentengaged invariousactsof interference,restraint and coercion; that after the Union attained itsmajority status, theRespondentengaged inunlawfulunilateral actions;that the Respondent refused to bargainin good faith; and that the strike which began on June 13,arose out of the Respondent's unlawful course of conductandwas an unfair labor practice strike. All of theforegoing allegations are denied in their entirety by theRespondent.B.The Alleged Violations of Section 8(ayl ); Findingsand Conclusions With Respect TheretoIn support of these allegations the General Counselrelied on testimony as to several incidents, one of whichoccurred prior to the election and the rest subsequentthereto.February 23Mrs. Helen Plantz testified that on aboutFebruary 23,she and her husband, AlvinPlantz,had a discussion withRobert E. Anderson,meat departmentsupervisor for theRespondent's Sioux CityDivision.According toMrs.Plantz,Anderson asked her if he and Paul Zajecka, thehead of the meat department, could come to her homethat weekend and visit with her and her husband. Mrs.Plantz testified that she told Anderson that would beimpossible because of other commitments,but that herhusband would be in the store on Friday, February 23, todo the family shopping and that Anderson could talk withthe two of them at that time.'TheRespondent conceded that it did not request a review of thisDecision andDirection of Election.'All datesmentioned hereinafter referto the year1968, unless otherwisenoted.253BothMrs. Plantz and her husband testified as to thismeeting with Anderson and Zajecka. According to thesewitnesses,at the outset of the meeting, Anderson statedthat there would not bea union inthe Sunshine stores.Mrs. Plantz testified that thereafter Anderson reviewedthe company benefits and, after describing the Sunshinepersonnel as being a"big, happy family," he told her andher husband that the Sunshine employees "stand to losetoo much to havea union."Mrs. Plantz' testimony wascorroborated in substantialmeasure by that of herhusband.Further,according toAlvinPlantz, itwasAnderson who requested an opportunity to meet anddiscuss the forthcoming election with him and his wife.Anderson testified that the meeting came about at therequest of Mrs. Plantz and that it arose, in part, out ofher difficultiesingettingalong with her coworkers. Heconceded that during the meeting he discussed theadvantagesof company employment, and various benefitsand dividends which that employment had to offer. Hedenied that he told Mrs. Plantz that she would loseanythingiftheUnionwontheelection.Oncross-examination,however, after Anderson testified thatwhereas he had not singled out Mrs. Plantz as the onlyone who would lose under those circumstances, he went onto say that what he had implied to Mrs,. Plantz, he was"implying to every employee that was there."6Anderson's testimony as to the circumstances underwhich he happened to have a meeting with both Mrs.Plantz and her husband was lacking in credence. Zajeckawho was present at the meeting and who appeared as awitness at the hearing was askedno questionsabout whatoccurred on this occasion. On the other hand, both Mrs.Plantz and her husband were credible in their testimonythat it was Anderson who initiated the conference. TheTrial Examiner concludes and finds that their testimony inthis regard was substantially accurate. On the basis oftheir testimony,it isthe conclusion of the Trial ExaminerthatAnderson called Mr. and Mrs. Plantz to the storeoffice to confer with them about the impending electionand that during the course of the ensuing discussion ofcompany benefits he told them that the employees "standto lose too much to havea union."Anderson, of course,was free to discuss the election issue with the employeesinsofar as his comments did not constitute interference,restraintor coercion within the meaning of the Act. Hisfreedom of speech, however, did not extend to the lastquoted phrase which, when coupled with his review ofcompany benefits, plainly implied that the advent of aunion mightresult in the loss of such benefits. Anderson'scomment inthisconnection,andunderthesecircumstances, constituted a violation of Section 8(a)(1) bythe Respondent.March IAs appears above, the election was held on March 1.Mrs. Plantz testified that within an hour after the resultsof the voting became known, Store Manager Seth A.Scott came to where she and two other employees, AlaraLoecker and Cheryl Rush,were standing.According toMrs. Plantz, Scott told her that Jerold Schaeffer, anotheremployee of the meat department, had gone to the mainoffice' and had asked for a transfer. Mrs. Plantz testifiedthat Scott told them that this proved that Schaeffer had`The quotation is from Anderson's testimony'The mainoffice for thedivision was located in SiouxCity,Iowa, only ashort distance away 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDvotedagainsttheUnion and that if any of the otheremployees asked for a transfer the company officialswould construe that as an indicationthat theyalso hadvoted"no" in the election.Mrs. Plantz testified that atthe time she told Scott that she had no desire to transferto another store because she had been at Store 8 for over3 years.Scott denied that he had made any such comments onelection day as those which Mrs.Plantz attributed to him.On the other hand, he testified that he had heard late thatafternoon that Schaeffer had sought to be transferred andthat Cheryl Rush likewise had asked for a transfer on theground that there was too much dissension in the meatmarket.Earlier herein,Mrs. Plantz was found to be a crediblewitness.In this instance,her version impressed the TrialExaminer as a frank and honest recollection of whatoccurred on the day in question.Moreover,althoughsubjected to a searching cross-examination as to otherphases of her testimony,no questions were asked of heroncross-examinationastothisincident.Scott'scategorical denial of the comment attributed to him bythisemployeedidnotcarrythesame degree ofpersuasiveness.For this reason,theTrialExaminerconcludes that the testimony of Mrs.Plantzwas asubstantiallyaccurate account of what occurred. Thestatementby Scott,as related in the testimony of Mrs.Plantz, was,in effect, a suggestion by the store managerthat the employees disclose their vote in the election whichhad just been concluded.This,of course,constitutedinterferencewith,and restraint of, employee rightsguaranteed by the Act, and, as such,was violative ofSection 8(a)(l).The Trial Examiner so finds.March 12On the eveningofMarch 12,theRespondent held ameeting at the American Legion Hall in SiouxCity.Allpermanent employees in the SiouxCitydivisionwereinvited and approximately 150 were in attendance.' TheRespondent'spresident,George Sercl,spoke to theemployees about the significance of the fact that theUnion had won the election in a unit consisting of themeat department at Store 8 and he discussed the existingbenefitswhich the Company already offered all itsemployees.Accordingto EmployeeJohn Graybill, Serclreadtheprovisionsofcertaincollective-bargainingcontracts then in effect in the Sioux City area andcompared the advantages which Sunshine employees hadas to a profit sharing plan, insurance and other benefits.Graybill testified that Sercl declared that whereas theUnion had won the election and he was required tobargain with it, he would not agree to anything more thanwas provided by the terms of the collective-bargainingagreements from which he had quoted.According toGraybill,Sercl concluded by reading from two letters,purportedly written by employees in the meat department,inwhich the writers expressed misgivings about havingvoted for the Union.Sercl's comment,after reading theletters,was that these employees had "made their bedsand now they had to sleep in them."At thehearing,Sercl's testimony in large measure,corroborated that ofGraybill as to what had been said at the meeting. He didnot deny having made the specific comment quoted above,but he did deny that he had forecast that in the futurethose who had voted for the Union would find workingconditions unpleasant.The General Counsel contends, and the . Respondentdenies, that Sercl's speech was coercive, most particularlythe phrase that appears above.Secri'scomments expressed disagreement with thechoicewhichamajorityof the meat departmentemployees had made and he endeavored to establish in theminds of those present that the Respondent had providedmore for its personnel than they could secure undervarious union contracts in effect at other stores. Some inthe audience may have felt that the phrase in questioncontained overtones of a threat to those who had voted forunion representation. In fact, however, the comment waslargely ambiguous.Viewed in the light of the protectionaccorded free speech by Section 8(c) of the Act, the TrialExaminer concludes and finds that Sercl's remarks did notviolate Section8(a)(1).March 14Employee Helen Plantz testified that on March 14,DivisionManager Bernie S.Narlin,Sr., spoke to theemployees of the meat department in the storeoffice.According to Mrs.Plantz, the Company was representedby Neil Jensen,the personnel manager,as well as Narlin.Paul Zajecka,the head meat cutter was likewise present,along with employeesCherylRush,Alara Loecker, andJerold Schaeffer.Mrs.Plantz testified thatNarlintoldthose inattendance that he considered anyone who went to a unionmeeting,or signed union cards,as a disloyal employee;that those who "really did not like ourwork,.. . shouldgo somewhere else... there would be other people waitingfor the work."'To emphasize that replacements wereavailable,Narlin concluded by telling them that a womanapplicant had come to the store recently and applied for ajob in the meat department.Narlin died prior to the hearing.The death of one whowould have been a witness on its behalf unquestionablyplaced the Respondent at a grave disadvantage. On theother hand, Personnel Manager Jensen,who was presentwhen Narlin met with the employees and who, so far asappears from the record,was available at the time of thehearing,was not called to testify as to this meeting.Furthermore,theRespondent called HeadMeat CutterZajecka to testify as to other matters, but asked him noquestions as to this incident.Mrs. Plantz was a crediblewitness and,in view of the fact that the Respondent didnot seek to contradict her testimony through the witnesseswho were available,itisthe conclusionof the TrialExaminer thatDivisionManagerNarlinmade theremarks which she attributed to him.'"Narlin's commentsabout what he considered disloyalty on the part of thosewho supported the Union and the implication that thosewho were dissatisfied with present working conditionsshould seek other employment rather than resort to theUnionforrepresentation,constitutedunlawfulinterference, restraint and coercion and a violation ofSection 8(a)(l) of the Act.'President Sercl estimated that about 95 percentof theemployees werepresent.'The quotation is from Plantz' testimony."Even if the Respondent had had no other witnesses on whomto rely,Plantz'testimony as to a conversation with the decedent would have beenadmissible.Wigmore,Evidence,VolV, Sec. 1456, Vol VI, Sec. 1766,1769-72 (3d ed.),Linde Air Products Company86 NLRB1333, 1336;QuarlesMfg. Co.,83 NLRB697, 699,remandedto theBoard on othergrounds196 F.2d 82 (C.A.5),ReynoldsWireCompany, 26 NLRB 662,666, enfd.121 F 2d 627 (C A 7); see alsoCentralRent-a-Car Y. Franklin SUNSHINE FOOD MARKETS255The Alleged Solicitation to Withdraw from the UnionAfter Sercl concluded his speech to the employees onthe eveningofMarch 12, John Graybill, an employee inthe meat department at Store 8,asked Personnel ManagerJensen whether he could discuss with Sercl the questionswhich the latter had raised in his speech. Jensen assuredhim that this would be possible, but suggested that such ameeting be deferred until later.The following day, Division Manager Narlin and MeatManager Anderson were at Store 8. Graybill testified,credibly and without contradiction, that Narlin told himand several other employees present that the Company"would like to have everyone be like one big, happyfamily andhave things go along theway they were beforethe election." According to Graybill, Narlin further toldthem that if any of the employees had any problems thatcould not be resolved by Zajecka, the meat manager, thatPresident Sercl himself would always be ready to talk withthem about their problems. Graybill testified that at thispoint he apprised Anderson of the fact that at themeetingthe night 'before he had sought an opportunity to speakwith Sercl. A few minutes later, Anderson told Graybillthat he had just concluded a telephone conversation withSercland that the latter told him that he could seeGraybill that afternoon at the company headquarters inSioux Falls.Graybill testified that both Anderson andNarlinurged that he leave immediately for such aconference." Graybill did so and arrived at Sercl's officein Sioux Falls late on the afternoon of March 13.1=Graybill's testimony as to the ensuing conversation withthecompany president was substantially as follows:Graybill opened the discussion by telling Sercl that he feltthe lattermisunderstoodwhat the employees reallywanted. Then, when Sercl suggested that it was Graybillwho had started the union drive, the employee denied thathe was.Sercl thereupon enumerated the other employeesin the meat department and Graybill finally told him thatDick Smolnick was the meat department employee whohad initially contacted theUnion.Graybill,however,acknowledged that thereafter he actively sought to enrollthe members of the department as union supporters. Serclthereupon told Graybill that since the election he hadreceived letters from three of the meat departmentemployees wherein they indicated a change of mind sothat at that point it appeared that Graybill was the onlyunion supporter left." Sercl then asked "Since there isonly one left... could you be persuaded to change yourmind?"Graybillanswered in the negative and theconference ended when Sercl promised that he would sendthe employee a letter covering the substance of theirduscussion.The testimony of Sercl as to what was said at thismeeting did not differ in any substantial respects fromthat of Graybill. The Respondent's president testified thatafter Graybill endeavored to establish that he was not theone initially responsible for bringing the Union into themeatdepartment,theemployeemanifestedsomedissatisfactionwith current developments as far as theMut. Ins.Co., 289 N.W. 261, 291Mich.578;Prudential Ins. Co.v.Saxe,134 F.2d 31 (C.A. D.C.) cert.denied 63S.Ct. 1033.The foregoing findings are based on the credible testimonyof Graybill.The Respondent called Andersonas a witness,but at no time asked himany questions as to this incident.Graybill's testimony in this connection,therefore,stands uncontradicted."Sioux Falls and Sioux City are approximately 90 miles apart."The Union hadreceived four votes in the unit of seven employeesUnion was concerned.Sercl never denied any of thetestimonywhich Graybillgave as to this encounter. In avery material respect,Sercl's testimony corroborated thatof the employee.Thus,Graybill testified that after Sercltold him that correspondence from three of the employeesindicated that he [Graybill]was the only union man left,Sercl then asked him"Since there is only one left. . .could you be persuaded to change your mind.?"Sercl, onthe other hand, testified that after he and Graybill hadbeen discussing the Union for some while,"we bothagreed that he[Graybill]was just about the only one leftthatwascarryingtheball."(Emphasis supplied.)According to Sercl,at this point,Graybill asked"What isthere in it for me if I drop out?"Sercl testified that he atfirst took this to mean that the employee was asking formoney,but that further conversation disclosed that thiswas not the case,and that,in fact,Graybillwas disturbed,primarily,about his relations with Zajecka and Anderson.According to Sercl,he then proposed that Graybill securea meeting with Division Manager Narlin and discuss hisproblems with Narlin.Sercl conceded that prior to theconclusion of their conference,he promised Graybill thathe would send him a memo of what he had suggested andshortly thereafter he did send such a letter to theemployee.'The General Counsel alleged that,intheaforesaidmeeting withGraybill,President Sercl unlawfully solicitedtheemployee'swithdrawal from the Union. On thefindings set forth above,itisapparent that in hisconversation with Graybill,Sercl questioned the employeeabout his coworkers and the strength of their currentsympathies for the Union.As a result of this discussion,at the hearing Sercl could testify that both he andGraybill agreed that,at the moment,Graybill was aboutthe only union adherent left in the appropriate unit. It wasundenied that,asGraybill testified,Sercl then asked him"Since there is only one left... could you be persuaded tochange your mind?"The foregoing exchange between the Respondent'spresident and one of the principal union activists occurredonMarch 13.On March 1,theUnion had won theelection and on March 11, it had been certified.By March13, the Respondent'smanagement was no.longer free todeal directly with employees who had designated the unionas their representative.Accordingly,it is the conclusion oftheTrialExaminer that by encouraging Graybill todiscuss his dissatisfactionwith theRespondent's president,and thereafter,by the action of the latter in openlysoliciting the employee to withdraw his support from theUnion,the Respondent violated Section 8(a)(1) of the Act.Medo Photo SupplyCorp. v. N.L.R.B.,312 U.S. 678,683-684;N.L.R.B.v.PembeckOil Corp.,404 F. 2d 105(C.A.2);TreyPacking,Inc., v.N.L.R.B.,405 F. 2d 334(C. A. 2)."It was undisputed that several days later,Graybill received a letterfrom Sercl. The letter,however,was not produced at the hearing. Graybilltestified that he turned it over to Lester Peck,international representativefor the Union,and that the latter had given it to an associate,one WillardFerson.Counsel for all parties agreed that at the time of the hearingFerson was unable to testify because of a physical,or nervous,breakdownwhich he had incurred The General Counsel stated that the latter fact hadcome to his attention only on the eve of the hearing so that he was unableto secure the original of the letter from Ferson and, because of the timeelement,unable to subpoena a copy from the Respondent.Be that as itmay, the existence of such a letter was not disputed by the Company. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheAlleged Violationsof Section8(aX5) and (5);Findings and Conclusions With Respect Thereto1.The approriate unitAs noted earlier, the Regional Director, in a Decisionand Direction of Election issued on February 6, 1968,found that all meat department employees at the SouthSioux City, Nebraska, store of Sunshine Food Markets,Inc.,excludingofficeclericals,thecleanupman,professional employees, guards and supervisors as definedin the Act, constituted an appropriate unit. Although theRespondent did not concede the appropriateness of such aunit, it did not appeal the decision of the RegionalDirector.Neither did it, subsequent to the election, fileany objections.At the hearing in the case at bar, theRespondent renewed its initial opposition to the unitfinding of the Regional Director. This was overruled bythe Trial Examiner on the ground that he was bound toaccord finality to the unit determination made in therepresentation case.16 This ruling is reaffirmed and theappropriate unit is hereby found to be the same as thatdescribed above and as set forth, initially, in the RegionalDirector's Decision.2.The unilateral changes in working conditionsThe General Counsel alleged that subsequent to theelection the Respondent unilaterally changed the workinghours of its meat wrappers, changed the duties of unitemployees, changed the day off for unit employees andreduced the number of working hours for two employeesin the unit. The Respondent did not deny that the changeshad been effected. Its defense was that the changes hadbeen made prior to the time the Union was certified andthat, in any event, they had been dictated by economicnecessity.The Respondent did not contest the testimony of HelenPlantz that shortly after the election Zajecka posted a newschedule of working hours for the employees in the unitwhich constituted a change in the daily reporting anddeparture time for most of the employees. Mrs. Plantzfurther testified that about this same time her day off wasmoved from Monday to Tuesday. Employee Graybilltestified that late in April his day off was changed fromThursday to Tuesday. On May 11, Mrs. Plantz and acoworker Cheryl Rush, had their hours of work per weekreduced from 42 to 40.Mrs.Plantzalso testified that subsequent to theelection the women in the meat department were givenmore onerous duties. According to her, a new schedulerequired that she report to work at 9 a.m., instead of 8a.m.,and stay until 6 p.m., rather than 5 p.m. Mrs.Plantz testified that this change resulted in the womenbeing left with more arduous cleaning chores prior toclosing for the day. She further testified that after theelection the women were also required to sweep and cleanStoreManager Scott's office and scrape labels off thefloor of the meat department."The parties stipulated that the testimony of Max Gerken,vice presidentof the Respondent,as it appears in the transcript of the representationhearing could be received insofar as it related to the difficulties ofbargaining for a unit that included only the meat department employees ofone store in the chain. In receiving this stipulation and the transcript of therepresentationcase, the TrialExaminer held that,insofar asGerken'stestimony might constitute support for the Respondent's argument that theoriginal unit determination was erroneous,itwould remain in the recordonly as an offerof proof.Mrs. Plantz' account of the alleged changes in hercleaning duties subsequent to the election was not tooconvincing. In part, some of the changes resulted from thealtered work schedule which Zajecka posted shortly afterthe election and which was referred to in the paragraphabove. Her testimony about the burden of cleaning Scott'sofficewas likewise unpersuasive. She conceded that theoffice in question was only 8 feet square and that itadjoined the meat department. She also conceded that shecould only recall one time after the election when she hadhad to clean labels off the floor with a razor blade, andthat, in fact, the employees in the meat department hadalways had to perform sweeping. Zajecka testified thatsometime before the election StoreManager Scottpermitted him to use the manager's office for Zajecka'srecordkeeping, and that after this practice began, Scottinsisted that at the end of each day the meat departmentemployees should be responsible for cleaning his office.Zajecka further testified, and in this respect, his testimonywas credible, that this practice had begun some whileprior to the election. According to Zajecka, the emphasison a thorough cleanup, about which Mrs. Plantz testifiedatsome length, had resulted from an unfavorableexamination of the meat department by the local healthinspector.From the welter of testimony on this issuewhich appears in the record, it is the conclusion of theTrialExaminer that the practice of cleaning the storemanager's office had been established prior to the electionand that Zajecka's insistence on a thorough cleanupbefore and after a visitation from the health departmentrepresentative was no different subsequent to the electionthan it had been prior thereto. At the same time, thechange in the working schedule which required Mrs.Plantz to report for work at 9 a.m., instead of 8 a.m., andthen stay until 6 p.m. instead of 5 p.m., probably resultedin her getting more cleanup work to perform. Insofar asthis constituted a change in her work, it was related to thechange in her working schedule and will be consideredhereinafter in that connection.The Respondent conceded that the rearrangement ofthe work schedule and the change of Plantz' day off fromMonday to Tuesday had been effected about March 8,and without any notice having been given to the Union.At the hearing, it moved to dismiss these allegations onthe ground that on this date the Union had not yet beencertified.Thismotion was denied, and said ruling ishereby reaffirmed. The critical date which determined theRespondent's obligation to recognize and bargain with theUnion was the date on which the majority of the latterwas established.ThiswasMarch 1, the date of theelection,rather thanMarch It, when the RegionalDirector issued the certification.Laney & Duke StorageWarehouse Co., Inc.,151NLRB 248, 266-267, enfd. as tothis point 369 F.2d 859, 869 (C.A. 5).The Respondent also offered various defenses, based oneconomic necessity, for the change in work schedules forthe employees and the cut back in the work week ofPlantz and Rush from 42 to 40 hours. Accepting thistestimony as true and the soundness of the managerialdecisionthere involved, theAct still required thatsubsequent to the election, the Respondent was obligatedtomeet, or at least offer to meet, and bargain in goodfaithwith the employees' representatives as to anychangeswithrespecttowages,hours,orworkingconditions. This, the Respondent admittedly failed to do.In thereby effecting, unilaterally, readjustments in theemployees' hours of work, alteration of the schedule fordays off for some of the employees and a reduction in the SUNSHINE FOOD MARKETSnumber of hours in the work week for Plantz and Rush,the Respondent acted in derogation of the Union's statusas the bargaining agent for the unit.In so doing, theRespondentmust be, and is, found to have violatedSection 8(a)(5) and (1) of the Act.N.L.R.B. v. Katz,369U.S. 736, 742-743. Moreover, in view of the fact that thedecrease in hours for Plantz and Rush affected a term orconditionoftheiremployment,theRespondent'sunilateralaction in this regard also violated Section8(a)(3) of the Act.3.The bargaining conferencesOn April 3 and 18, the parties met for the only twocollectivebargaining sessionswhichwereheld.Theconferences took place in Sioux Falls, South Dakota, atthe law offices of Attorney John E. Burke, counsel for theRespondent. At the first session Lester Peck and RobertHanson,international representative and business agent,respectively, represented the Union, and Attorney Burkeand President Sercl represented the Respondent. At thesecond meeting, Union Representative Willard Ferson andEmployee John Graybill met with Attorney Burke andVice President Max Gerken. At the hearing in the presentproceeding,PeckandGraybilltestifiedastothebargaining conferences for the General Counsel andAttorney Burke took the witness stand for the majorportion of the testimony offered by the Respondent onthis phase of the case.In some instances,the testimony ofthese witnesses summarized the positions of the partiesduring both conferences.For this reason and in thepresent state of the record, it appears more orderly to setforth thefindings as to the meetingsheld on April 3 and18 on the basis of the subjects covered, rather than byattempting to set them forth separately as to eachconference.The findings hereinafter are based on themutually corroborative testimony of the witnesses, exceptwhere otherwise noted. Insofar as there is conflict in thetestimony such conflicts will be discussed in detail.At the initialmeeting of the parties, the Union and theCompany agreed to use, as the basis for theirnegotiations,the Union's current contract with Sioux CityDiscount, Inc., another store in the Sioux City area. Tothe subjects covered and the agreement,or disagreement,of the parties with respect thereto, we will now turn.ArticleI- RecognitionThe parties agreed upon the terms of this clause.Article I- A Check OffThe Company rejected this clause on the ground thatthe machineaccounting usedby its payroll division couldnot be changedfor so small a unit as thatfor the sevenemployees involved.Article II - Hours of WorkSection 1. This provided for a 40 hour week and fortime and one-half for all hours worked in excess of 8hours per day and 40 hours per week. The Companyobjected to any provision for overtime on the ground thatithad been company policy for a long while not toschedule overtime.Section 3. This provided that no employee would berequired to work a split shift. The Company disagreed on257the ground that, whereas no split shifts were in effect atany store, the Employer did not want to preclude theprospect of having such a shift at any particular store.Section 4. Call-in pay. The Company stated that it hadno objection to this provision because it had never beencompany practice to call an employee without giving himwork.Section 5. Rest periods. This provision presented noproblem because, as the company rperesentative stated,the rest periods provided in the proposed contract werethose which the Employer already had in effect.Section 6.Holidays.The Company agreed to thisprovision since it provided for thesamepaid holidays asthe Employer was already paying.Section 8. Double time pay for Sunday work. TheCompany stated that it had no Sunday work so that therewas no need to discuss this proposal. The Unionthereupon agreed with the company position on thissection.Section 9. This section provided that one member oftheUnion should be given time off without pay, butwithout loss of seniority, to take care of necessary unionbusiness.The Company agreed to thislanguage.Article III - VacationsThe parties discussed at some length the provisions inthe proposed contract on vacations. At that time theCompany had a practice of granting its employees sickleave.The proposed contract had no provision for sickleave.Discussionof the vacation provisions of theproposed agreement was tabled when Attorney Burke toldtheunionrepresentativesthattheCompanywasreevaluatingitsvacationpolicyandhadunderconsideration a change in its vacation policy that wouldincorporate its existing sick leave practice.Article IV -Funeral LeaveAccording to both Peck and Burke, the Companyagreed to this provision, which allowed an employee up tothree days leave with pay to attend the funeral of animmediate family member.Article V - Leave of AbsenceAccording to the uncontradicted testimony of AttorneyBurke, the Company agreed to all sections of this articleas it appeared in the Union's proposed contract.Article VI - SeniorityThe parties discussed the proposed provision onsenioritywhichwouldprovideforseniorityonacompany-wide basis. The Company insisted that withrespect to promotions, some provision should be made forthe consideration of ability as well as seniority. At the endof the second session this issue remained unresolved.Article VII - Hiring of New EmployeesThis term in the proposed contract provided that theEmployer would notify the Union whenever additionalhelp was needed. The Company did not approve of thisarticle on the ground that it provided for what was, ineffect,a union hiring hall. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDArticle VIII -Grievance ProceduresThis article provided for a grievance procedure that, initslaststep,required that the parties submit theirdifferences to final and binding arbitration.The Company expressed its opposition to any provisionfor arbitration.Instead,the Company suggested that theparties discuss a provision whereby any grievance wouldbe taken first to the district supervisor. If unresolvedthere, it would be taken to the vice president, and if thatdid not lead to a satisfactory disposition of the matter,eithersidecould take any action it wanted. Thedifferences of the parties as to this article were neverresolved.Article IX - Working Conditionsand RegulationsCompany agreed to this provision.Section 12. This provided that the Respondent wouldpay for the cost of any physicalexaminationrequested bythe Employer. The Company agreed to this provision.Section 13. This provided that an authorized unionrepresentativewould be permitted to visit the store atreasonable hours.The Companyagreed to this provisionon condition that the union agent checked with the storemanager at the time of his arrival."Article X - Employer RightsThis article provided that all of the Employer's rights,responsibilities and authority not specifically limited bytheexpress terms of theagreementwould remainexclusively the rights of the Employer. The Companyagreed to the language in thisprovision.Section 1.This provided that frocks, aprons anduniforms required by the employer would be furnished andlaundered free of charge to the employee and that anytools required would likewise be provided to the employeewithout cost. Sercl stated that the Company alreadyfollowed this practice and that it was not opposed to thissection.Section 2. This provided that no employee would haveanything which he was already receiving taken from himas a resultof any provision in the contract. The Companyagreed to this section.Section3.This clause related to the hiring ofapprenctices.The Company at first objected to it, butPeck then stated that the provision need not constituteany obstacleto an agreement because apprentice meatcutters were rarely available.Section 4. This provided that whena journeyman wasrequired to perform the duties of head meat cutter formore than one week,he would receive the higher rate ofpay, but that if a journeyman temporarily filled the job ofanother employee getting a lower rate, the journeyman'srate would not be reduced. The Company asked for moretime to consider this provision.Section 6. This provided that an employee laid off andthen rehired would not be required to take a lower rate ofpay than that which he was receiving at the time of layoff.The Companyagreedto this provision.Section 8. This provided that the parties sign threecopies of the agreement,one to be keptby the Employer,the second by the Union and a third copy to be posted inthe shop. The Company objected to the provision on thethird copy and would agree only to a stipulation that themanager keep a copy in his office available for inspectionby the employees upon request.Section 9. This provided for up to four days of sick payfor injuries arising out of and during the course ofemployment.At the time the Respondent had a sick leaveplan in effect for all its employees. Attorney Burketestified,without contradiction, that at the collectivebargaining sessions he told the union representatives thatthe Company's existing plan was better for the employeesthan the one in the union proposal and that the Companywould prefer to keep its own plan. There was no evidencethat the Union was adverse to this suggestion.Section 10. This provided for the display of the UnionShop Card at the Respondent's meat department. TheCompany agreed to comply.Section 11. This provided that employees would not berequired to take inventory on any holiday or after 5 p.m.on the eveofChristmas orNew Year's Day. TheArticleXI - InsuranceThis provided that any existing company pension policyand insurance plan in effect at the time of execution of thecollective-bargainingagreementwouldcontinuethroughout the life of the agreement.AttorneyBurke testifiedthat the Company told theunion representatives that the Respondent was revising itswhole insurance plan and that when this was accomplishedthe Union would be informed. Burke also told the Unionthat the Company's profit sharing plan was in effectpursuant to a contract between the Respondent and abank and that it could not be changed at the behest ofonly 7 employees out of 477. Burke further testified, andhis testimony in this regard was undenied,that he told theUnion that if the employees in the unit wanted towithdraw from the plan they could do so, and that if theyremained,insofaras the Company contemplated anychanges in the pension plan it would negotiate with theUnion as to the effect such changes would have on theunit employees.Peck's testimony as to this discussion didnot contradict or deny the account to which AttorneyBurke testified.According to Peck, at their bargainingconferences Burke told them that, as to the Company'spension and profit sharing plan, the seven unit employeswould be treated the same as the rest of the employees,"no better [and] no less than any of the rest."Article XII - Duration of AgreementThis article in the contract, which the Union offered asa format for discussion, provided that the agreementwould be in effect from September 3, 1967, to September31, 1970.The bargaining sessionsbetween the Companyand the Unionwere held inApril 1968. To what extent, ifany, the Union suggested a change in the term of theproposedagreementthe recordis silent. It is clear that theRespondent, through Attorney Burke, proposed that theterm of any agreement be for two years rather than one.There is nothing in Peck's testimony or anywhere else inthe recordto suggestthat the Union was opposed to theCompany's proposal in this regard.The appendix to the proposed contract dealt with awage structure.On this subject the Respondent's"Article IX ofthe proposed contract also had a section 5 on paymentfor deliveriesmade outside working hours,and a section 7,on service tocustomers in a store at closing time.There was no testimony in the record,however,as to whether either of these sections was discussed by theparties. SUNSHINE FOOD MARKETS259representativesreferredtotwo company-wide wageincreaseswhich been put into effect only a short whilebefore.Burke testified that he stated that the Companywas opposed to any further increases at that time or tothe incorporation of any wage structure in the contract."Peck testified that the Company assured the Union that itwould not reduce any wages,but that in the meantime itcould not give any wage increases to the meat departmentinSouth Sioux City because to do so would compel theRespondent to give a similar raise to all employees in thedivision.On this subject, Attorney Burke testified that atthe bargaining sessions he reiterated that the Companyhad been operating on the principle of uniform conditionsthroughout the entire division and that the Company didnot feel that it could give the meat department in Store 8benefits that it did not immediately extend to all otheremployees in the division.He further testified, andwithout contradiction, that he told the Union that, if ageneral pay raise was planned at any date in the future,theCompany would negotiate with the Union as to itseffect on the employees in the unit.Subsequent to April 19, the parties held no furthermeetings. In a letter, dated May 3, which Attorney Burkewrote to Robert L.Hanson,business agent forthe Union,the company attorney proposed that the parties hold athirdmeetingon May 9.Hanson at first agreed to meeton the last mentioned date, but later telephoned Burke totellhim that one of the Union's negotiators would beunavailable and that, as a result, the Union would have toask that the meeting be cancelled.18On about May 20, Peck telephoned Attorney Burke toaskwhether another meeting could be arranged. Peckproposed that any suchmeetingbe held in Sioux City.Burke demurred on the ground that the initial meetingshad been held in Sioux Falls with the tacit consent of theUnion and that, for this reason, he did not care to change.Peck then asked whether another meeting would beworthwhile. According to Peck, Burke told him "I don'tknow about yours [position], but there sure isn't in ours."Burke's testimony was in substantial accord with that ofPeck.According to company counsel, when Peck askedwhether there was any point in arranging a furthermeeting he told the union representative:"Iwouldn'tknow if there was any point in meeting or not..Ireally hadn't changed my mind about anything I haddiscussed with him,. . . in particular in those areas which Ithoughtwere quite inflexible, but certainly we werewilling,we had a legal obligation and we would sit downin good faith and try to negotiate a contract. It was up tohim to decide whether or not it was worthwhile." Fromthe testimony of these two witnesses it is apparent that theconversationwasconcludedwithneitheroftheparticipants taking any further affirmative step to arrangefor another meeting. Insofar as the record indicates, there"InNovember or December 1967 the Company had given all itsemployees an increase of 10 cents per hour.On January 29, 1968, it hadgiven them another increase in the same amount.The latter raise was givenafter the union campaign had begun.The Company,however,described itas a raise which had been scheduled prior to the advent of a labororganization and the General Counsel conceded that he was not basing anyunfair labor practice allegation on the facts in connection with these wageincreases."The foregoing findings as to the arrangements for a third meeting arebased on the credible testimony of Attorney BurkeWhen on the stand,Hanson averred that he had no knowledge as to any such arrangements asthose found above.Hanson's testimony,and his asserted lack of anyrecollectionon this issue,was totally lacking in candor and mostunpersuasive.was no further communication between the partiesthereafter.Concluding FindingsThe General Counsel contends that the Respondentfailed to bargain in good faith, that this was apparentboth from its conduct during the course of the twosessionswhich the parties had, and also from the positionwhich its counsel manifested both before the election washeld and after bargaining began.It is clear from the record that Respondent's counselbitterlyattackedtheRegionalDirector'sunitdeterminationwhenthedecisionissuedintherepresentation case.Thus,ina letterdated February 13,1968, Attorney Burke assailed the validity of the RegionalDirector's conclusion as to the appropriate unit on theground that it was in conflict withN.L.R.B. v. PurityFoods Stores,354 F.2d 926 (C.A. 1) (unit determinationin150NLRB 1523 remanded to Board for furtherconsideration);376 F. 2d 497 (C.A. 1) (Board order setaside), cert. denied 389 U.S. 959. He concluded this letterwith the statement:[Wjewill,of course, refuse to comply with anyrecognition order put out by your office and are onlygoing through the motions of this election in the hopesthat that is an easy way to dispose of this matter.Later, in another letter dated June 18, 1968, written inresponse to the Regional Director's notification that theUnion had filed a charge alleging that the Respondent hadrefused to bargain in good faith, Attorney Burke stated,with reference to the negotiations which had taken place:There has been some difficultyinthebargainingbecause the Board made a clear legal error in trying toestablish this one store as a separate unit. The Unionwould like to have the last inch of the dog's tail wag thedog and that's sometimes very difficult.In his brief, the General Counsel contends that theattitude of the Respondent's counsel, as manifested by theforegoing excerpts from his correspondence, was displayedthroughout the negotiations had with the Union, and thatduringthosemeetingstheRespondentapproachedbargaining with a closed mind and without any intentionof making a good faith effort to compose its differenceswith the Union.In support of this contention, the General Counselreliesupon the fact that the Respondent refused toincorporate a wage structure in any proposed contract, didnot advance any counterproposals, insisted on meeting inSioux Falls, rather than in Sioux City, and throughout thecourse of negotiations maintained that any change inwages or other conditions of employment for the unitemployees would have to be deferred until they could beput into effect for all of the employees in the entiredivision.The record is, indeed, clear that the arrival of theUnion was not welcomed by the Respondent and that theRegional Director's unit determination was greeted withoutrightdisdainbytheRespondent'sattorney.Nevertheless, after the election the Respondent did not fileobjections and it did agree to meet with the Union fornegotiations.Apart from the background of whatprecededthebargainingsessionsandonwhichbackground the General Counsel relies heavily, the rest ofthe evidenceon which the General Counsel'scase isdependent in this connection must be found in the recordof the bargaining sessions. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is significiant that in this case there were only twomeetings, followed by the Respondent's arranging for athirdwhich was subsequently cancelled at the Union'srequest.Inafinaltelephonicexchangebetweenrepresentatives of the parties the Respondent'sattorneystatedthat the Company had not changedits position onany of the issues involved, but that it was ready to sitdown at another meeting whenever the Union desired. TheUnion never requested another meeting.TheGeneralCounselcontendsthatunderthecircumstances present here,another meeting would havebeen a wasteof time. That is not at all clear from therecord. The findings set forth earlier as to the negotiationsheld on April 3 and 18 establish that the Company agreedtomany of the provisions in the Union's proposedcontract.It is truethat the Companystated at the outsetthat it was opposed to a checkoff, final and bindingarbitration of grievances,and a wage increase for themeat department employees.However,in connection withthis last issue,the Respondent was able to point out thatithad within the preceding five months granted twocompany-wide increases.Further,itwas undoubtedly aproblem for the Respondent to consider the grant of anywage increase to the seven meat department employeesthat would not result in demands from its other 450 to500 employees for similar benefits.An employerisnot required to make a concession as toa union'swage demand,or to any other demands,for thatmatter,toestablishitsgood-faithparticipationincollective bargaining.N.L.R.B.v.American NationalInsuranceCo.,343 U.S. 395.Here the General Counsel'sallegationthatRespondentengaged in bad faithbargaining is largely dependent upon what occurred atonly twobargaining sessions.After thesecond session theRespondent took the initiative to arrange a third meeting.When the Union, for reasons of its own, cancelled thatsession,itnever thereafter sought anothermeeting,apparently on the assumption that no further concessionscould be secured.The Union'sassumption in this regard may have beencorrect.The Trial Examiner,however,does not agree thaton the basis of this record any further meeting would haveinvolved a futile expenditure of time and effort. In thelightof the facts set forth above, the Trial Examinerconcludes and finds that the General Counsel has failed toprove by a preponderance of the evidence that during thecollective bargaining sessions the Respondent was guilty ofbad faithbargaining.Accordingly,dismissalwillberecommended for the allegation in the complaint that theRespondent's course of conduct at these meetings violatedSection 8(a)(5).4.The alleged unfair labor practice strikeThe General Counsel's allegation as to the character ofthe strike was premised upon the assumption that theRespondent displayed such bad faith during the bargainingconferences that it stalemated the negotiations andprecipitated the strike.On this ground,theGeneralCounsel contends that the work stoppage here involvedwas an unfair labor practice strike.Even if it was foundthatRespondent displayed badfaith in the collective bargaining sessions, the Board doesnot hold that a strike which follows such a course ofconduct is,inevery instance,an unfair labor practicestrike.There must be a causal link between the unlawfulrefusal to bargain and the work stoppage.N.L.R.B. v.Thompson&Co., 208 F.2d 743, 749 (C.A.2);RogersBrothersCompany of California,169NLRB No. 124(TXD);Heartof AmericaMeat Dealers Association,168NLRB No. 110 (TXD).Here,the last communication between the Union andthe Company was had on about May 20,1968, at whichtime,as found above,Union Representative Peck andAttorneyBurke had a telephone conversation and neithersought a further meeting.There is no evidence in therecord as to what occurred between that date and theinitiation of the strike on June 13.Whether, after May 20,the Union held any meetings with the employees,whetherthecourseof the bargaining was discussed by theemployees at any such meetings,or whether the strike wascalledsolely to press for a wage increase or othereconomic benefits, is left for conjecture since the record iscompletely silent on this issue.Inany event,theearlierconclusionof the TrialExaminer that the Respondent did not display bad faithduring the bargaining impels the further conclusion in thisinstance that the strike which began on June 13 waseconomic in character and was not an unfair laborpractice strike.CONCLUSIONS OF LAW1.The Respondentisengagedincommerce and theUnion is a labor organization, all within the meaning ofthe Act.2.All meat department employees at the South SiouxCity,Nebraska, store of the Respondent constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, with theexception of office clericals, the cleanup man, professionalemployees,guards and supervisors. ,3.At alltimes sinceMarch 1,1968, the Union hasbeen the exclusive representative, for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act, of all the employees in the aforesaid appropriateunit.4.By unilaterally changing the work schedules andreducing the hours of certain employees in the appropriateunit,theRespondent has engaged, and is engaging, inunfair labor practices within the meaning of Section8(a)(5) of the Act.5.By unilaterally reducing the hours of work of HelenPlantz andCherylRush,the Respondent has engaged, andis engaging, in unfair labor practices within the meaningof Section8(a)(3) of the Act.6.By interfering with,restraining,and coercing itemployees in the exercise of the rights guaranteed inSection 7 of the Act, theRespondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection8(a)(l) of the Act.7.The work stoppage which began on June 13, 1968,was, from its inception and thereafter,an economic strike.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,theTrialExaminer willrecommend that the Respondent be ordered to cease anddesisttherefromand take certain affirmative actiondesignedto effectuate the policies of the Act. SUNSHINE FOOD MARKETS261Having found that on May 11, 1968, the Respondentunilaterally reduced the hours of employment of HelenPlantz andCherylRush in violation of Section 8(a)(3),(5),and(1) of the Act,itwill be recommended that theRespondent make these employees whole for any loss ofearningsthat theymay have suffered by payment to themof a sum of money equal to that whichtheynormallywould have earned from the aforesaid date to the date ofRespondent reinstatement of their former schedule ofhours.The Crestline Company,133 NLRB 256, 258-259;Dickten & MaschMfg. Co.,129 NLRB 112, 113." Thebackpayprovidedforhereinshallbecomputed inaccordancewiththeformula setforthinF.W.WoolworthCompany,90NLRB 289, with interestthereon.Isis Plumbing&Heating Co.,138 NLRB 716.Finally, since it has been found that the Respondentviolated Section 8(a)(5) by reducing the hoursof work oftheaforesaidemployees and by changing the workschedules of the unit employees without bargaining withtheUnion over its decision to do so, it will berecommended that the Respondent be ordered to ceaseand desist from making any unilateral changes in termsand conditions of employment without consulting theemployees'designated bargaining agent.Upon the foregoing findings and conclusions and theentire record,and pursuant to Section10(c) of the Act,the Trial Examines hereby issues the following:ORDERSunshineFoodMarkets,Inc.,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, Local 521,as the exclusive representative of itsemployees in the bargaining unit described below, bytakingactionwithoutpriorconsultationwithsaidorganization with respect to hours, work schedules andothertermsandconditionsofemployment.Thebargaining unit is:Allmeat department employees at the South SiouxCity,Nebraska store,with the exception of officeclericals,thecleanupman, professional employees,guards and supervisors.(b) Threatening employees with the loss of benefits forenlisting the support of the Union.(c)Coercively,or otherwise unlawfully,interrogatingemployees concerning their union activities or sympathies.(d) Soliciting employees to withdraw from the aforesaidunion or any other labor organization.(e) In any like, or related manner,interferingwith,restraining,or coercing its employees in the exercise oftheir right to self-organization,to form,join, or assist theabove-named,or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities..2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:"Of course,after the obligation to bargain with the Union has beensatisfied,the employer may lawfully reduce the hours of employees in theappropriate unit. Town&Country Manufacturing Co.. Inc.,136 NLRB1022, 1030,enfd.316 F.2d846 (C.A. 5).(a)Make whole Helen Plantz and Cheryl Rush for anyloss ofearningssuffered as the result of the Respondent'sunlawful unilateral reduction in their working hours, inthemanner set forth in the section of this Decisionentitled, "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay, ifany, which may be due under the terms of this Order.(c) Post at its premises in South Sioux City, Nebraska,copiesof the attached notice marked "Appendix.""Copies of said notices, on forms provided by the RegionalDirector for Region 17, after being duly signed by anauthorized representative of theRespondent, shall bepostedimmediatelyupon receipt thereof,andbemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps it hastaken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.'"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAmalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CIO,astheexclusiverepresentative of our employees in the bargaining unitdescribedbelow,by taking action without priorconsultationwith said organization with respect tohoursofemployment,work schedules and otherconditions of employment.The bargaining unit is:Allmeat department employees at our South SiouxCity,Nebraska store, with the exception of officeclericals, the cleanupman, professional employees,guards and supervisors.WE WILL NOTthreaten employees with the loss ofbenefits for enlisting the support of the aforesaidUnion.WE WILL NOT coercively,or otherwise unlawfully,interrogate employees concerning their union activitiesor sympathies.WE WILL NOT solicit employees to withdraw from theaforesaid union or any other labor organization. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like,or relatedmanner,interfere with,restrain,or coerce our employees, in theexercise of their rights to self-organization,to form,join,or assist the above-named,or any other, labororganizationtobargaincollectivelythroughrepresentatives of their own choosing to engage in otherconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or torefrain from any and all such activitiesWE WILLmake whole HelenPlantz and Cheryl Rushfor any loss of earnings suffered as the result of ourunilateral reduction in their working hoursSUNSHINE FOODMARKETS, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board'sRegionalOffice,610 FederalBuilding,601East 12th Street,Kansas City,Missouri64106,Telephone 374-5282